DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The claim interpretation and rejections from the Office Action of 8/5/2022 is hereby withdrawn.  New grounds for rejection are presented below. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7, and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “each of the detection signals corresponds to output of a full bridge circuit having the half bridge circuits.”  This limitation is not supported the Specification.
	The dependent claims are rejected based on their dependence from Claim 1.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “each of the detection signals corresponds to output of a full bridge circuit having the half bridge circuits.”  The scope and meaning of this limitation is unclear.  Applicant's position appears to be that this limitation refers to the combining of signals from the half bridge circuits and the Examiner has agreed to interpret the limitation under this understanding for the purpose of a prior art analysis.
	The dependent claims are rejected based on their dependence from Claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Santos et al. (US 20140340077 A1)[hereinafter “Santos”], Meyer et al. (US 20150377646 A1)[hereinafter “Meyer”], and Ookubo et al. (US 4079360 A)[hereinafter “Ookubo”].
Regarding Claim 1, Santos discloses a position sensor comprising:
a detector configured to generate a plurality of detection signals, which have a distinct phase difference and which respectively correspond to a plurality of ranges aligned in one direction along a movement direction of a detection target having a magnetic material, based on a change in a magnetic field received from the detection target along with a movement of the detection target [The sensors and their outputs from Figs. 4/5 and the corresponding text describing the arrangement.]; and
a signal processor [Paragraph [0020] – “With reference to FIGS. 1 and 2, the magnetic encoder 10 also includes a logic module 62 in communication with the sensors 50, 54. The logic module 62 may be a hard-wired electronic circuit or a microprocessor operable to receive high-resolution and reference signals detected by the sensors 50, 54, respectively, analyze the signals, and calculate the local absolute position of the magnetic track 14 within the group 26 of four pole pairs 18a-18d.”] configured to
acquire the detection signals from the detector [Paragraph [0029] – “The sensors U, V, W are spaced about the rotational axis of the tracks T1, T2 at 120 degree intervals, and are switched "on" and "off" by detecting the pole junctions between the individual pole pairs of the track T1.”], and
specify a position of the detection target as a position covered by one of the ranges, based on a combination of magnitude relations of the detection signals, wherein the signal processor is configured to set a discrete value to each of the ranges [Paragraph [0029] – “As a result, the position of the magnetic tracks T1, T2 may be determined using the unique combinations of "on" and "off" states of the sensors U, V, W over a single complete revolution of the magnetic tracks T1, T2 and the associated rotating target. For example, Table 2 below illustrates six different rotational positions of the magnetic track T1 and the associated rotating target based upon the unique combinations of "on" and "off" states exhibited by the sensors U, V, W:
    PNG
    media_image1.png
    299
    689
    media_image1.png
    Greyscale
”], and
wherein the signal processor is configured to output a position signal, which indicates the discrete value corresponding to the one of the ranges covering the position of the detection target specified by the signal processor, to an external device [Paragraph [0030] – “Using the U, V, W commutation signals output by the magnetic encoder E of FIG. 4, a controller interfacing with the magnetic encoder E may determine the rotational position of the tracks T1, T2 and the associated rotating target (i.e., within 60 degree increments). For example, the magnetic encoder E shown in FIG. 4 may be implemented with a motor controller for detecting the position of an armature of a brushless DC electric motor with respect to the field component of the motor at a frequency of four times per revolution of the armature. So, once per quarter-turn of the armature, the U, V, W output of the magnetic encoder E is analyzed by the motor controller to determine the relative position of the armature and the tracks T1, T2 with respect to the field component of the motor (i.e., the U, V, W output will correlate to one of Positions 1-6; see Table 2). The motor controller then uses this information to switch the current direction through the armature to cause the armature to rotate continuously with respect to the field component of the motor.”].
Santos fails to disclose that the detector includes a plurality of magnetic resistance element pairs disposed to be spaced apart from each other, the magnetic resistance element pairs being respectively configured as half bridge circuits,
the detector is configured to combine output of the half bridge circuits to generate the detection signals, and
each of the detection signals corresponds to output of a full bridge circuit having the half bridge circuits.
However, Meyer discloses such an arrangement for magnetically measuring component movement [See the FIGURE (which is unnumbered) and Paragraphs [0028], [0032], [0038]-[0039], [0050], and [0058].  The “combining” being performed by the OpAmps.].  It would have been obvious to use such an arrangement as the detector because Meyer teaches its arrangement is advantageous [Paragraph [0010] – “the effort and the costs for realizing the described sensor system is much smaller”].
Santos also fails to disclose comparing the detection signals with a threshold value as part of specifying the detection target.  However, Ookubo discloses the use of such a threshold in identifying the position of a magnetic target [See Fig. 16B and Column 13 line 44 to Column 14 line 20].  It would have been obvious to use such a threshold in determining the pole junction sections and the non-pole junction sections of Santos because this would present an effective manner of making such a determination.

Regarding Claim 2, Santos discloses that the ranges are a plurality of detection regions aligned in one direction along the movement direction of the detection target [Paragraph [0029] – “As a result, the position of the magnetic tracks T1, T2 may be determined using the unique combinations of "on" and "off" states of the sensors U, V, W over a single complete revolution of the magnetic tracks T1, T2 and the associated rotating target. For example, Table 2 below illustrates six different rotational positions of the magnetic track T1 and the associated rotating target based upon the unique combinations of "on" and "off" states exhibited by the sensors U, V, W:
    PNG
    media_image1.png
    299
    689
    media_image1.png
    Greyscale
”].

Regarding Claim 3, Santos discloses that the position signal being the discrete value is a voltage signal having a distinct voltage value [See Fig. 5 and Table 2].

Regarding Claim 4, Santos discloses that the position signal including the discrete value is a pulse signal having a distinct pulse width [See Fig. 5].

Regarding Claim 5, Meyer discloses that each of the magnetic resistance element pairs, each magnetic resistance element pairs has a resistance value that would vary with the movement of the detection target [See Paragraph [0029]].

Regarding Claim 6, Santos discloses that the detector generates the detection signals based on output from the magnetic resistance element pairs [Paragraph [0023] – “The analog output of each of the sensors 50, 54 is sinusoidal, having a positive value associated with the North pole in each pole pair 18a-18d and a negative value associated with the South pole in each pole pair 18a-18d.”].

Regarding Claim 8, Meyer discloses that each of the magnetic resistance element pairs includes two magnetic resistance elements connected in series between a power supply and a ground, and outputs a voltage at a node between the two magnetic resistance elements as output of a corresponding one of the half bridge circuits [See the FIGURE (which is unnumbered).].

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Santos et al. (US 20140340077 A1)[hereinafter “Santos”], Meyer et al. (US 20150377646 A1)[hereinafter “Meyer”], Ookubo et al. (US 4079360 A)[hereinafter “Ookubo”], and Recio et al. (US 20170343103 A1)[hereinafter “Recio”].
Regarding Claim 7, Santos and Ookubo fail to disclose that the detection target is a moveable component moving in conjunction with an operation of a shift position of a vehicle.  However, Recio discloses using a magnetic sensor to detect changes in vehicle shifter position [Paragraph [0005]].  It would have been obvious to apply the teachings of Santos and Ookubo to such an application in order to be able to accurately detect vehicle shifter position.

Response to Arguments
Applicant argues:
	Santos and Ookubo fail to disclose the amended claimed subject matter.
Examiner’s Response:
	New grounds for rejection are presented above.

Applicant argues:

    PNG
    media_image2.png
    277
    718
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    153
    716
    media_image3.png
    Greyscale

Examiner’s Response:
	The Examiner respectfully disagrees in that it is unclear as to how the combination of two half bridge signals could or could not be considered as corresponding to an output of a full bridge circuit.  Regardless, Meyer discloses combining two half bridge signals.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20190056247 A1 – POSITION ENCODER
US 20160327411 A1 – ROTATION DETECTION APPARATUS
US 20110103173 A1 – Position Sensor
US 6674280 B1 – Position Detection Apparatus With Distributed Bridge Sensor
US 5949344 A – Position Sensor

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT QUIGLEY whose telephone number is (313)446-4879. The examiner can normally be reached 11AM-9PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R QUIGLEY/Primary Examiner, Art Unit 2857